Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed 8/31/2022, after a final office action that closed prosecution.  Given that scope of amended claims is different from that presented earlier on 5/4/2022 and examined, the present amendment is not being entered, since it would require further consideration and/or search.

/KARUNA P REDDY/Primary Examiner, Art Unit 1764